Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Altman on 7/27/2021.

The application has been amended as follows: 
(Currently amended) An Ultra Violet radiation resistant laminate comprising:
an outer polyethylene layer, which comprises at least 10% of a UV radiation blocking agent based on the total weight of the polyethylene[ ]; 
a barrier layer; and 
a polyethylene sealant layer,
wherein, the laminate is transparent and capable of preventing UV-radiation in UV-A region (from 380 nm-315 nm), UV-B region (from 315 nm-280 nm), and UV-C region (from 280 nm-200 nm), and
wherein the barrier layer is a seven-layer film of total thickness 79µ consisting of:
, each of the first and seventh layer having a thickness of 20µ;
a second layer and a sixth layer, which consist of 80% by weight of LLDPE and 20% by weight of Maleic Anhydride Grafted Polyethylene, each of the second and sixth layer having a thickness of 12µ;
a third layer and a fifth layer, which consist of 50% by weight of PA 6 and 50% by weight of aromatic polyamide, each of the third and fifth layer having a thickness of 5µ; and
a fourth layer, which comprises 90% Ethylene Vinyl Alcohol (EVOH) having a thickness of 5µ.
2-3.	(Canceled)
4.	(Previously presented) The laminate as claimed in claim 1, wherein the outer polyethylene layer comprises 45% by weight of Linear low density polyethylene (LLDPE), 45% by weight of Low density polyethylene (LDPE) and 10% by weight of UV blocking agent.
5-8. 	(Canceled).
9.   	(Original) The laminate as claimed in claim 1, wherein the aromatic polyamide in the barrier layer is an amorphous polyamide.
10.	(Canceled)
11.	(Canceled) 
12.	(Canceled)

14.	(Original) The laminate as claimed in claim 1, wherein the sealant polyethylene layer comprises of LDPE and LLDPE in 1:1 weight ratio.
15.	(Original) The laminate as claimed in claim 1, further comprising: a tie layer of maleic anhydride grafted polyethylene.
16.	(Currently amended) A laminate comprising:
an outer polyethylene layer having a thickness of 100µ, which comprises at least 10% of a UV Radiation blocking agent on the total weight of the polyethylene or a chromophore
a first lamination layer of polyethylene;
a barrier layer;
a second lamination layer polyethylene; and 
a polyethylene sealant layer,
wherein, the outer polyethylene layer is a multilayer film, and
the outer polyethylene layer comprises of Low Density Polyethylene (LDPE) and Linear Low Density Polyethylene (LLDPE) in a ratio of 70:30 to 30:70 w/w, and
wherein, the laminate is transparent and capable of preventing UV-radiation in UV-A region (from 380 nm-315 nm), UV-B region (from 315 nm-280 nm), and UV-C region (from 280 nm-200 nm),
wherein the barrier layer is a seven-layer film of total thickness 79µ consisting of:
, each of the first and seventh layer having a thickness of 20µ;
a second layer and a sixth layer, which consist of 80% by weight of LLDPE and 20% by weight of Maleic Anhydride Grafted Polyethylene, each of the second and sixth layer having a thickness of 12µ:
a third layer and a fifth layer, which consist of 50% by weight of PA 6 and 50% by weight of aromatic polyamide, each of the third and fifth layer having a thickness of 5µ: and
a fourth layer, which comprises 90% Ethylene Vinyl Alcohol (EVOH) having a thickness of 5µ.
17. 	(Previously presented) A laminate comprising:
an outer polyethylene layer (210) that comprises at least 10% of a UV Radiation blocking agent on the total weight of the polyethylene or a chromophore;
a polyethylene lamination layer (211);
		a barrier layer made of seven layers of film of total thickness 79µ consists of the following layers in order:
a polyethylene layer (209) containing LDPE and LLDPE; 
a tie layer (208) of maleic anhydride grafted polyethylene; 
a polyamide layer (206), which comprises UV blocking amorphous aromatic polyamide and semi crystalline aliphatic polyamide in a weight ratio of 1:1;

a polyamide layer (207), which comprises UV blocking amorphous aromatic polyamide and semi crystalline aliphatic polyamide in a weight ratio of 1:1;
a tie layer (204) of maleic anhydride grafted polyethylene; 
a polyethylene layer (203) containing LDPE and LLDPE; 
a polyethylene lamination layer (201); and 
a polyethylene sealant layer (202),
wherein, the outer polyethylene layer is a multilayer film, which comprises Low Density Polyethylene (LDPE) and Linear Low Density Polyethylene (LLDPE) in a ratio of 70:30 to 30:70 w/w, and
wherein, the laminate is transparent and capable of preventing UV-radiation in UV-A region (from 380 nm-315 nm), UV-B region (from 315 nm-280 nm), and UV-C region (from 280 nm-200 nm).
18.	(Canceled)
19.	(Canceled)
20. 	(Original) A process for preparation of the laminate as claimed in claim 1, said process comprising:
co-extruding outer layer, barrier layer and sealant layers independently as films; 

adhering the sealant layer by extrusion lamination of 20µ Low density polyethylene (LDPE) layer.
21.	(Canceled) 
22.	(Previously presented) The laminate as claimed in claim 1, wherein the outer polyethylene layer comprises of a Low Density Polyethylene (LDPE), or a Linear Low Density Polyethylene (LLDPE), a High Density Polyethylene (HDPE); or combination thereof.
23.	(Previously presented) The laminate as claimed in claim 1, wherein the outer polyethylene layer comprises of Low Density Polyethylene (LDPE) and Linear Low Density Polyethylene (LLDPE) in a ratio of 70:30 to 30:70 w/w.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/18/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be Bekele (US Pub. 2011/0027428 A1) which is not considered to disclose the exact thickness and layer make-up of the barrier layer as claimed. Further, none of the cited art of record is considered to cure all of the deficiencies cited above. Thus, the invention as claimed is considered novel and non-obvious over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.